UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7167


VERNON R. OWENS,

                  Petitioner - Appellant,

             v.

WAYNE TALBERT,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-hc-02053-H)


Submitted:    September 30, 2009            Decided:   October 20, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vernon R. Owens, Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vernon R. Owens seeks to appeal the district court’s

order   dismissing       as     untimely          his     28     U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues      a    certificate         of    appealability.            28    U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a       substantial       showing          of    the     denial     of    a

constitutional      right.”            28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies          this        standard       by        demonstrating          that

reasonable     jurists        would     find       that        any    assessment       of     the

constitutional      claims      by     the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Owens has

not made the requisite showing.                   Accordingly, we deny his motion

for a certificate of appealability and dismiss the appeal.                                    We

dispense     with    oral       argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2